EXHIBIT 10.31
Perot Systems Corporation
2001 Long Term Incentive Plan
Grant Certificate
Stock-Settled Stock Appreciation Right Agreement
Awardee:
ID #:
Grant Date:
Covered Shares:
Base Price:
Vesting Schedule:

Expiration Date:   The tenth anniversary of the Grant Date, subject to earlier
termination upon (i) the 90th day after Awardee’s Severance Date (as such term
is defined in the Plan) or (ii) any other date, whether before or after such
90th day, on which this Grant terminates under the Award Agreement or pursuant
to the provisions of the Plan.

You have been granted a Stock-Settled Stock Appreciation Right under the Perot
Systems Corporation’s 2001 Long Term Incentive Plan. subject to the terms and
conditions of (i) this Grant Certificate and the form of Stock-Settled Stock
Appreciation Right Agreement in effect on the Grant Date (collectively, the
“Award Agreement”), and (iii) the Plan. This Grant may only be settled in shares
of Perot Systems Class A common stock, par value per share $.01 (“common
stock”), through the exercise procedure set forth in Section 2(d) of the Award
Agreement.
The Award Agreement and the Prospectus relating to the Plan are available for
your review at E*Trade/www.optionslink.com. Perot Systems’ filings with the
United States Securities and Exchange Commission are available on the Company’s
website at http://www.perotsystems.com/Investors/SECfilings. If you have
difficulty accessing any of these websites, please contact the Stock
Administration Department at +1 (972) 577-5670 or by e-mail to
Stock-Dept@ps.net.
By exercising or attempting to exercise this Stock-Settled Stock Appreciation
Right, or asserting or attempting to assert any rights or privileges under the
Award Agreement, a person:

  •   agrees to be bound by the terms of the Award Agreement and the Plan;     •
  acknowledges the receipt of an electronic or paper copy of (1) the Plan,
(2) the Prospectus for the Plan, and (3) the Company’s most recent Annual Report
on Form 10-K and Quarterly Report on Form 10-Q which have been filed with the
United States Securities and Exchange Commission; and     •   is prompt in
responding to the delivery request of required documents and future
communications relating to the Plan or the Award Agreement via E*Trade or other
electronic transmission; and agree to provide Perot Systems with up-to-date
electronic contact information.

If you wish to reject this Grant, please contact the Stock Administration
Department within 60 days after the Grant Date.
PEROT SYSTEMS CORPORATION

                 
By:
               
 
 
 
     
 
   

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 



--------------------------------------------------------------------------------



 



                 
Peter A. Altabef
               
Chief Executive Officer
      Date:        
 
         
 
   

PEROT SYSTEMS Corporation
2001 Long-Term Incentive Plan
Stock-Settled Stock Appreciation Right Agreement

1.   General.

  (a)   The terms and conditions set forth below, together with a certificate
issued by the Company (“Grant Certificate”) setting forth the name of the person
(the “Awardee”) to whom the Company has granted a stock appreciation right (the
“SAR”), the number of Shares covered by the SAR (the “Covered Shares”), the
price per Share to be used to measure the appreciation in the Fair Market Value
per Covered Share between the Grant Date and the exercise date (the “Base
Price”), and the dates on which such SAR may be exercised, constitute this
Stock-Settled Stock Appreciation Right Agreement (“Award Agreement”).     (b)  
The terms and conditions of the Perot Systems Corporation 2001 Long-Term
Incentive Plan (“Plan”), except Sections 9, 11 and 13 of the Plan, are
incorporated by reference into this Award Agreement and, unless provided
otherwise in this Award Agreement, will apply to the SAR (with the terms of
Section 10 of the Plan relating to stock options granted under the Plan to be
equally applicable to this SAR). Capitalized terms used in this Award Agreement
will have the meanings given such terms in the Plan, unless they are defined
differently in this Award Agreement.     (c)   English Language. This Agreement
has been written in English, which language will control in all respects. No
translation of this Agreement into any other language will be of any force or
effect in its interpretation or in a determination of the intent of either
party. Each party waives, to the maximum extent permitted by applicable law, any
right it may have under the laws of any country or other jurisdiction to have
this Agreement written in any other language.

2.   Grant, Vesting and Exercise of SAR.

  (a)   Awardee is granted a stock appreciation right covering the number of
Shares specified as the “Covered Shares” in the Grant Certificate with a base
price per Share specified as the “Base Price” in the Grant Certificate. This SAR
is not intended to constitute an “incentive stock option” as that term is used
in section 422 of the Code.     (b)   This SAR will become exercisable, if at
all, in one or more installments for a portion of the Covered Shares (“Vested
Shares”) on the dates, or upon satisfaction of the conditions, specified as the
“Vesting Schedule” in the Grant Certificate, provided that no installment of
this SAR will become exercisable after any date, or upon satisfaction of any
condition after any date, after the Awardee’s Severance Date, except as provided
in Section 10(b), (c), (d) or (e) of the Plan, with each such Section to be
applied to this SAR to the same extent as if this SAR were an option granted
under the Plan.     (c)   Awardee may exercise this SAR as to all or any part of
the Vested Shares at any time on or before the earlier of (i) the date specified
as the “Expiration Date” in the Grant Certificate or (ii) the date on which the
Awardee’s SAR terminates under Section 10(b), (c), (d) or (e) of the Plan, with
each such Section to be applied to this SAR to the same extent as if this SAR
were an option granted under the Plan.     (d)   This SAR may only be exercised
through the following procedure pursuant to which the number of Vested Shares to
become issuable upon such exercise will be calculated and a portion of those
otherwise issuable Vested Shares will be applied to the payment of the
applicable federal and state income and employment withholding taxes (the
“Withholding Taxes”). Accordingly, in order to exercise this SAR,

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 



--------------------------------------------------------------------------------



 



Awardee (or any other person entitled to exercise this SAR) must deliver to the
Company, in accordance with the procedures established by the Administrator from
time to time, a written or electronic notice of exercise in the form established
by the Administrator from time to time stating the gross number of Vested Shares
as to which this SAR is exercised.
The number of Vested Shares that will become issuable upon such exercise shall
be determined pursuant to the following formula:
X = A x (B-C)/B, where
X is the number of Vested Shares issuable upon the exercise of the SAR, prior to
the collection of the applicable Withholding Taxes,
A is the gross number of Vested Shares as to which the SAR is exercised,
B is the Fair Market Value per Vested Share at the time of exercise, with such
Fair Market Value to be determined in accordance with the provisions of the
Plan, and.
C is the Base Price payable per Vested Share.
A portion of the Vested Shares otherwise issuable upon the exercise of this SAR
in accordance with the above calculation shall automatically be withheld by the
Company to satisfy the applicable Withholding Taxes in accordance with the
following share withholding procedure:
     The Company shall collect the applicable Withholding Taxes through an
automatic share withholding procedure pursuant to which the Company shall
withhold a portion of the Vested Shares otherwise issuable upon the exercise of
this SAR that have an aggregate Fair Market Value (measured as of the exercise
date) equal to the amount of such Withholding Taxes; provided, however, that the
Vested Shares so withheld shall not have an aggregate Fair Market Value in
excess of the dollar amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
Accordingly, upon the exercise of this SAR in accordance with such exercise
procedure, the Awardee shall only be issued the net number of Vested Shares
which remain after a portion of the Vested Shares otherwise issuable upon the
exercise of this SAR is withheld by the Company to cover the applicable
Withholding Taxes. The resulting distribution shall be made solely in shares of
the Company’s common stock.
This SAR shall also be automatically exercised on such a net exercise basis
(including the automatic share withholding procedure to cover the applicable
Withholding Taxes) if and to the extent the Fair Market Value of the Vested
Shares subject to this SAR on the applicable Expiration Date exceeds the
aggregate Base Price applicable to those Vested Shares.
The net number of Vested Shares to which the Awardee becomes entitled upon any
each such exercise of this SAR shall be delivered to or on behalf of the Awardee
within five (5) business days after the date the requisite notice of exercise is
delivered to the Company. In no event shall any fractional Share be issued.
Accordingly, in such event, the net number of Vested Shares to be issued shall
be rounded down to the next whole Share and the Company will offset the Fair
Market Value (measured as of the exercise date) of the fractional Share
resulting from the computation of the of the number of shares to be withheld
from any amounts otherwise owed by the Company to the Awardee. The Company may
effect such offset through payroll deduction or against any other amount that
may be due Awardee. If the Company does not owe Awardee any amount against which
it could offset the value of such fractional share, the Company may request, and
if requested, Awardee shall promptly pay the Company the Fair Market Value of
such fractional share.

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 



--------------------------------------------------------------------------------



 



3.   Restrictions on Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, personal
representatives, successors, and assigns. This SAR may not be sold, assigned,
given, exchanged, pledged, hypothecated or otherwise transferred by Awardee
except by will or the laws of descent and distribution or with the written
consent (executed in ink on paper) of the Administrator. This SAR may be
exercised only by (i) Awardee, (ii) the executor or administrator of Awardee’s
estate (or, if Awardee has designated a beneficiary in accordance with
Section 17 of the Plan, such beneficiary) following his or her death, or
(iii) the guardian of Awardee’s property if one is appointed by reason of
Awardee’s Total Disability. The Company is not obligated to recognize any
exercise of this SAR, or any purported sale, assignment, gift, exchange, pledge,
hypothecation or other transfer, in violation of this Section 3 and, unless it
elects to do otherwise, may treat any such purported exercise, sale, assignment,
gift, exchange, pledge, hypothecation or transfer as null, void, and of no
effect.

4.   No Guarantee of Continued Employment. Awardee acknowledges and agrees that
this Award Agreement and the transactions it contemplates do not constitute an
express or implied promise of continued employment by the Company or his or her
Employer for any period or at all and shall not interfere with Awardee’s right
or the Company’s or the Employer’s right to terminate Awardee’s employment
relationship at any time, with or without cause. Awardee further acknowledges
and agrees that this SAR, and Awardee’s ability to acquire one or more Vested
Shares hereunder, will terminate in accordance with the terms of this Award
Agreement and the Plan if Awardee ceases to provide services to the Company or
its Subsidiaries or Affiliates as an employee or consultant.

5.   Communications.

  (a)   All communications from Awardee to the Administrator, the Company or the
Employer will be deemed delivered on the day the notice or other communication
is received in tangible written form addressed to the Stock Administration
Department at the Company’s corporate headquarters address. All communications
to Awardee from the Administrator, the Company or the Employer will be deemed
delivered on the day the notice or other communication is (i) personally
delivered to Awardee, (ii) electronically transmitted to Awardee to the last
known electronic transmission address of Awardee, or (iii) placed in the
official government mail of the country of the sender in an envelope with proper
postage paid addressed to the last known address of that person as reflected in
the Company’s personnel or stock records. Either party may at any time change
its address for notification purposes by giving the other written notice of the
new address and the date upon which it will become effective.

  (b)   Consent to Electronic Delivery of Communications, Plan Documents and
Prospectuses. By exercising any rights or privileges, or attempting to exercise
any rights or privileges, under this Award Agreement, Awardee will be deemed to
consent to receiving copies of all communications relating to the Plan and this
Award Agreement by electronic transmission, including but not limited to the
Prospectus relating to the Plan, all participation materials, and all other
documents required to be delivered in connection with the Plan. Upon request,
the Company will provide any such documents to Awardee (at no cost) in tangible
written form.

6.   Disputes and Governing Law.

  (a)   This Award Agreement shall be governed by and construed in accordance
with the substantive law of the state of Delaware, without regard to the choice
of law rules in such state. This Agreement shall be deemed to have been entered
into and wholly performed in Dallas County, Texas. Any action to enforce the
provisions of, or otherwise relating to, this Agreement shall be brought in the
state or federal courts having jurisdiction in Dallas County, Texas. By
exercising any rights or privileges, or attempting to exercise any rights or
privileges, under this Award Agreement, Awardee consents to the personal
jurisdiction of such courts in any such action. Venue of any disputes relating
to this Agreement shall be in Dallas County, Texas.]

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 



--------------------------------------------------------------------------------



 



  (b)   If any legal proceeding is brought to enforce or interpret the terms of
this Agreement, the prevailing party will be entitled to reasonable attorneys’
fees, costs, and necessary disbursements in addition to any other relief to
which that party may be entitled.     (c)   If any provision of this Agreement
is held invalid or unenforceable for any reason, the validity and enforceability
of all other provisions of this Agreement will not be affected. The section
headings used herein are for reference and convenience only and do not affect
the interpretation of this Agreement. This Award Agreement (including the Grant
Certificate), together with the Plan, constitutes the entire agreement between
the parties with respect to its subject matter and may be waived or modified
only in writing.

7.   Non-Competition and Non-Disclosure. Awardee acknowledges that: (i) in the
course and as a result of employment with the Company or the Employer, Awardee
will obtain special training and knowledge and will come in contact with the
Company’s or the Employer’s current and potential customers, which training,
knowledge, and contacts would provide invaluable benefits to competitors of the
Company and the Employer; (ii) the Company and the Employer are continuously
developing or receiving Confidential Information, and that during Awardee’s
employment he or she will receive Confidential Information from the Company, the
Employer, and their respective customers and suppliers and special training
related to the Company’s and the Employer’s business methodologies; and
(iii) Awardee’s employment by the Employer creates a relationship of trust that
extends to all Confidential Information that becomes known to Awardee.
Accordingly, and in consideration of this Award, Awardee agrees that the Company
and the Employer will be entitled to terminate all rights to exercise the Award
and to exercise the rights specified in Section 8 below if Participant does any
of the following without the prior written consent of the Company or the
Employer:

  (a)   while employed by the Company or the Employer or within one year
thereafter:

  (i)   competes with, or engages in any business that is competitive with, the
Company or the Employer within 250 miles of any location at which Awardee was
employed by or provided services to the Company or the Employer;     (ii)  
solicits or performs services, as an employee, independent contractor, or
otherwise, for any person (including any Affiliate or Subsidiary of that person)
that is or was a customer or prospect of the Company or the Employer during the
two years before Awardee’s Severance Date if Awardee solicited business from or
performed services for that customer or prospect while employed by the Company
or the Employer; or     (iii)   recruits, hires, or helps anyone to recruit or
hire anyone who was an employee of the Company or any Affiliate or Subsidiary of
the Company, or of any of their customers for whom Awardee performed services or
from whom Awardee solicited business, within the six months before Participant’s
Severance Date; or

  (b)   discloses or uses any Confidential Information, except in connection
with the good faith performance of Awardee’s duties as an employee or, solely
with respect to the terms of this Agreement or the Plan, to Awardee’s spouse or
legal or financial advisors; or fails to take reasonable precautions against the
unauthorized disclosure or use of Confidential Information; or solicits or
induces the unauthorized disclosure or use of Confidential Information.

If any court of competent jurisdiction finds any provision of this Section 7 to
be unreasonable, then that provision shall be considered to be amended to
provide the broadest scope of protection to the Company that such court would
find reasonable and enforceable. For purposes of this Section 7, the term
“Confidential Information” means all written, machine reproducible, oral and
visual data, information and material, including but not limited to the terms of
this Agreement and the Plan, business, financial and technical information,
computer programs, documents and records (including those that Awardee develops
in the scope of his or her employment) that (i) the Company, its Affiliates and
Subsidiaries, or any of their respective customers or suppliers treats as
proprietary or confidential through markings or otherwise, (ii) relates to the
Company, its Affiliates and Subsidiaries, or any of their respective customers
or suppliers or any of their business activities,

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 



--------------------------------------------------------------------------------



 



products or services (including software programs and techniques) and is
competitively sensitive or not generally known in the relevant trade or
industry, or (iii) derives independent economic value from not being generally
known to, and is not readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use. Confidential Information
does not include any information or material that is approved by the Company or
its Affiliates or Subsidiaries for unrestricted public disclosure.

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 



--------------------------------------------------------------------------------



 



8.   Right to Buy Back Purchased Stock and to Require Payback of Certain
Profits.

  (a)   If the Administrator (i) discovers that Awardee has engaged in any
conduct prohibited by Section 7 or (ii) determines, in its sole discretion, that
Awardee’s employment by the Company or any of its Affiliates or Subsidiaries
terminated or, if the relevant facts been known at the time, would have been
terminated for Substantial Misconduct, then the Company will have the right for
150 days after the Administer discovers the relevant facts (A) to cancel this
Award, whether or not exercisable or vested, (B) require the Awardee to
surrender any Shares acquired under this SAR that became vested and exercisable
on or after the date two years before the date the Administrator discovered the
relevant facts and (C) to require Awardee to pay to the Company the Net
Investment Proceeds with respect to any Shares that have been sold or otherwise
transferred by Participant that the Company has the right to buy pursuant to
clause (B) above. For purposes of this Section 8, “Substantial Misconduct” means
termination of employment for conduct resulting in a felony conviction of
Awardee; actions involving moral turpitude, theft, or dishonesty in a material
matter; breach of any obligation under Section 7 of this Agreement; or failure
by Awardee to carry out the directions, instructions, policies, rules,
regulations, or decisions of the Company’s or the Employer’s Board of Directors
including, without limitation, those relating to business ethics and the ethical
conduct of the business of the Company and its Affiliates and Subsidiaries. For
purposes of this Section 8, “Net Investment Proceeds,” with respect to any Share
sold or otherwise transferred by Awardee or Awardee’s successor in interest,
means the greater of the value of the gross proceeds received for such share or
the Fair Market Value of such Share on the date of sale or transfer less, in
either case, (i) the Base Price applicable to such Share plus simple interest on
such amount at the rate of 8% per annum to the date of the sale or transfer,
(ii) any reasonable and customary commission paid for the sale or transfer, and
(iii) the verified amount of any income taxes paid or payable on the sale or
transfer.     (b)   The Company may exercise its right by notifying Awardee of
its election to exercise its right within such 150-day period. Awardee shall
tender to the Company, within 10 days, the applicable Shares together with a
duly executed stock power attached in proper form for transfer and/or a cashiers
or certified check in the amount of the Net Investment Proceeds. If any such
Shares or Net Investment Proceeds are not tendered within 10 days, the Company
may cancel any outstanding certificate representing such Shares. The Company
shall tender the purchase price for tendered Shares within five business days
after the Shares are tendered to the Company or the Company cancels the
applicable certificate, whichever occurs first.

      Grant Certificate   Adopted for Awards On or After Stock-Settled Stock
Appreciation Right Agreement   01Jan09 Awards to US Associates    

 